DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 1/24/19.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims1-16 are allowable over the prior art of record because the art of record does not disclose nor render obvious a first terminal of the controller is connected to the gate of the power transistor, and a second terminal of the controller is connected to a third terminal of the dynamic Miller compensation network;
the dynamic Miller compensation network comprises a first resistance-capacitance branch and at least one second resistance-capacitance branch, and the first resistance-capacitance branch is connected in parallel with the at least one second resistance-capacitance branch, wherein the first resistance-capacitance branch comprises a first resistor and a first capacitor connected in series, and each of the at least one second resistance-capacitance branch comprises a second resistor and a second capacitor connected in series; and
the controller is configured to detect a current at the output terminal of the low dropout linear voltage regulator and generate one or more control signals according to the current to control connection and disconnection of each of the at least one second resistance-capacitance branch in the dynamic Miller compensation network, in combination with the rest of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/16/2021